UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21587 Old Mutual Funds I (Exact name of registrant as specified in charter) 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Address of principal executive offices) Julian F. Sluyters 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Name and address of agent for service) Copies to: Matthew R. DiClemente, Esq. Kathryn L. Santoro, Esq. Stradley Ronon Stevens & Young, LLP Old Mutual Capital, Inc. 2600 One Commerce Square 4643 South Ulster Street, Suite 700 Philadelphia, PA19103 Denver, CO80237 (215) 564-8173 (720) 200-7600 Registrant’s telephone number, including area code: 1-888-772-2888 Date of fiscal year end: July 31 Date of reporting period: October 31, 2011 Page - 1 Item 1.Schedule of Investments. Old Mutual Asset Allocation Conservative Portfolio SCHEDULE OF INVESTMENTS AS OF OCTOBER 31, 2011 (UNAUDITED) Description Shares Value (000) Affiliated Mutual Funds(1) - 99.8% Corporate/Preferred - High Yield - 2.4% Old Mutual High Yield Fund $ Total Corporate/Preferred - High Yield Government/Corporate - 66.7% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Total Government/Corporate Growth - 2.3% Old Mutual Copper Rock Emerging Growth Fund * Total Growth Growth & Income-Large Cap - 3.7% Old Mutual Focused Fund Total Growth & Income-Large Cap Growth-Large Cap - 3.0% Old Mutual Large Cap Growth Fund Total Growth-Large Cap International Equity - 5.7% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 2.1% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Value - 6.0% Old Mutual Barrow Hanley Value Fund Total Value Value-Mid Cap - 6.6% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 0.1% Old Mutual TS&W Small Cap Value Fund * 19 Total Value-Small Cap 19 Money Market Fund - 1.2% Old Mutual Cash Reserves Fund, Institutional Class 0.00%, (A) Total Money Market Fund Total Affiliated Mutual Fund (Cost $29,767) Total Investments - 99.8% (Cost $29,767)† Other Assets and Liabilities, Net - 0.2% 75 Total Net Assets - 100.0% $ Page - 2 * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control as they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) - Investment is a fund within the Old Mutual family of funds and may be deemed to be under common control as it may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to the affiliated mutual fund. The rate reported represents the 7- day effective yield as of October 31, 2011. † At October 31, 2011, the approximate tax basis cost of the Fund’s investments was $29,767 (000), and the unrealized appreciation and depreciation were $3,262 (000) and $(0) (000), respectively. Cost figures are shown with “000’s” omitted. Other Information: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end.These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of October 31, 2011 in valuing the Fund’s net assets were as follows (000): Description Level 1 Level 2 Level 3 Total Investments Affiliated Mutual Funds $ $
